DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 09/14/2021.  In virtue of this filing, claims 21-42 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 21-42 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Fazlollahi et al. (U.S. Pub. No.: 2016/0294441) teaches a system for enabling signal transmit into a house comprises first circuitry, located on an outside of the house, for receiving millimeter wave signals and converting the millimeter wave signals into a format that transmit into an interior of a house for reception by wireless devices within the house; and second circuitry, located on an inside of the house and communicatively linked with the first circuitry, for receiving the millimeter wave signals in the format that transmit into an interior of the house and converting the millimeter wave signals in the format to a second format for transmission to the wireless devices within the house.
DiPiazza (U.S. Pub. No.: 2010/0227547 teaches a communication system includes a first communication module, and a second communication module.  The first 
Baldemair et al. (U.S. Pub. No.: 2015/0117435) teaches a transmitter and a method therein for transmitting discovery signals to a receiver.  The transmitter and the receiver arc comprised in a radio communications system.  The transmitter transmits two or more discovery signals over two or more directions, wherein the each discovery signal is configured to span over a fraction of a carrier bandwidth. 
Regarding claim 21 and 29, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a system for enabling signal penetration into a building, comprises first circuitry, located on an exterior of the building, for transmitting and receiving signals at a first frequency that experience losses when penetrating into an interior of the building, converting received signals at the first frequency into a first format that overcome losses caused by penetrating into the interior of the building over a wireless communications link and converting received signals in the first format into the signals in the first frequency; first power circuitry for providing system power to each of the first circuitry and the first antenna responsive to a provided power signal; second circuitry, located on the interior of the building and communicatively linked with the first circuitry via the wireless communications link, for receiving and transmitting the converted received signals in the first format that counteracts the losses caused by penetrating into the interior of the building from/to the 
Regarding claim 36, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a system for enabling signal penetration into a building, comprises first circuitry, located on an exterior of the building, for transmitting and receiving signals at a first frequency that experience losses when penetrating into an interior of the building, converting received signals at the first frequency into a first format that overcome losses caused by penetrating into the interior of the building over a wireless communications link and converting received signals in the first format into the signals in the first frequency; first power circuitry for providing system power to each of the first circuitry and the first antenna responsive to a provided power signal; second circuitry, located on the interior of the building and communicatively linked with the first circuitry via the wireless communications link, for receiving and transmitting the converted received signals in the first format that counteracts the losses caused by penetrating into the interior of the building from/to the first circuitry; second power 
a photovoltaic receiver located on the exterior of the building for receiving the wireless power signal over the wireless power link and generating the generated power signal responsive to the wireless power signal, in combination with other limitations, as specified in the independent claim 36, and further limitations of their respective dependent claim 37.
Regarding claim 38, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a system for enabling signal penetration into a building, comprises first circuitry, located on an exterior of the building, for transmitting and receiving signals at a first frequency that experience losses when penetrating into an interior of the building, converting received signals at the first frequency into a first format that overcome losses caused by penetrating into the interior of the building over a wireless communications link and converting received signals in the first format into the signals in the first frequency; first power circuitry for providing system power to each of the first circuitry and the first antenna responsive to a provided power signal; second circuitry, located on the interior of the building and communicatively linked with the first circuitry via the wireless communications link, for receiving and transmitting the converted received signals in the first format that counteracts the losses caused by penetrating into the interior of the building from/to the first circuitry; second power circuitry for providing system power to each of the second circuitry and the second 
Regarding claim 42, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a system for enabling signal penetration into a building, comprises first circuitry, located on an exterior of the building, for transmitting and receiving signals at a first frequency that experience losses when penetrating into an interior of the building, converting received signals at the first frequency into a first format that overcome losses caused by penetrating into the interior of the building over a wireless communications link and converting received signals in the first format into the signals in the first frequency; first power circuitry for providing system power to each of the first circuitry and the first antenna responsive to a provided power signal; second circuitry, located on the interior of the building and communicatively linked with the first circuitry via the wireless communications link, for receiving and transmitting the converted received signals in the first format that counteracts the losses caused by penetrating into the interior of the building from/to the first circuitry; second power 
a first inductive coil located on the interior of the building and connected to receive the provided power signal; a second inductive coil located on the exterior of the building, the second resonator inductive coil inductively coupled with the first inductive coil to provide a wireless power link with the first inductive coil; and wherein the second inductive coil provides the generated power signal responsive to the power signal received on the wireless power link, in combination with other limitations, as specified in the independent claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649